

116 S2490 IS: Child Tax Credit Extension Act
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2490IN THE SENATE OF THE UNITED STATESSeptember 17, 2019Ms. McSally (for herself, Ms. Ernst, Mr. Braun, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent certain changes made by Public Law
			 115–97 to the child tax credit.
	
 1.Short titleThis Act may be cited as the Child Tax Credit Extension Act. 2.Permanent increase and modification of child tax credit (a)Increase in credit amountSection 24(a) of the Internal Revenue Code of 1986 is amended by striking $1,000 and inserting $2,000.
 (b)LimitationParagraph (2) of section 24(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (2)Threshold amountFor purposes of paragraph (1), the term threshold amount means—
 (A)$400,000 in the case of a joint return, and (B)$200,000 in any other case..
 (c)Partial credit allowed for certain other dependentsSubsection (h) of section 24 of the Internal Revenue Code of 1986 is amended to read as follows:  (h)Partial credit allowed for certain other dependents (1)In generalThe credit determined under subsection (a) shall be increased by $500 for each dependent of the taxpayer (as defined in section 7706) other than a qualifying child described in subsection (c).
 (2)Exception for certain noncitizensParagraph (1) shall not apply with respect to any individual who would not be a dependent if subparagraph (A) of section 7706(b)(3) were applied without regard to all that follows resident of the United States.
 (3)Certain qualifying childrenIn the case of any qualifying child with respect to whom a credit is not allowed under this section by reason of subsection (e)(1), such child shall be treated as a dependent to whom subparagraph (A) applies..
 (d)Maximum amount of refundable creditSubsection (d) of section 24 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (3) the following new paragraph:
				
					(4)Limitation
 (A)In generalThe amount determined under paragraph (1)(A) with respect to any qualifying child shall not exceed $1,400, and such paragraph shall be applied without regard to subsection (h).
 (B)Adjustment for inflationIn the case of a taxable year beginning after 2018, the $1,400 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2017 for 2016 in subparagraph (A)(ii) thereof.
							If any increase under this clause is not a multiple of $100, such increase shall be rounded to the
			 next lowest multiple of $100..
 (e)Earned income threshold for refundable creditSection 24(d)(1)(B) of the Internal Revenue Code of 1986 is amended by striking $3,000 and inserting $2,500. (f)Social Security number requiredParagraph (1) of section 24(e) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)Qualifying child Social security number requirementNo credit shall be allowed under this section to a taxpayer with respect to any qualifying child unless the taxpayer includes the name and social security number of such child on the return of tax for the taxable year. For purposes of the preceding sentence, the term social security number means a social security number issued to an individual by the Social Security Administration, but only if the social security number is issued—
 (A)to a citizen of the United States or pursuant to subclause (I) (or that portion of subclause (III) that relates to subclause (I)) of section 205(c)(2)(B)(i) of the Social Security Act, and
 (B)before the due date for such return.. (g)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 11022 of Public Law 115–97.